DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/672,607 filed on September 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is still pending, with claim 1 being currently amended. Claims 2-3 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant has cancelled claim 2. The 112(b) rejection of claim 2 is therefore moot. Examiner notes that the subject matter of claim 2 has been incorporated into claim 1, but has been modified to moot the original 112(b) issue.
II. 35 USC § 112(f) Interpretations
Applicant has not amended claim 1 such that 112(f) is no longer invoked. Thus, claim 1 remains interpreted under 112(f).

Response to Arguments
On page 4 of the remarks filed September 1, 2021, Applicant argues:
III. 35 U.S.C. §112(f) 
The Office Action asserts that the claimed units are being interpreted under 35 U.S.C. §112(f). Claim 1 is amended in order to moot the §112(f) interpretation. Accordingly, withdrawal of the §112(f) interpretation is respectfully requested.

Ergo Licensing, LLC v. CareFusion 303, Inc., No. 11-1229 (Fed. Cir. 2012). Thus, in this case, a nonce term “unit” (e.g. “calculation unit”) coupled with functional language (e.g. “to calculate”), and without sufficient structure to perform the function still invokes 112(f). A unit being programmed to do something may eliminate purely mechanical structures but it is still unclear what the structure is, i.e. it could be a pure software unit, a field programmable gate array or other specialized logic circuit, or some combination. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.") MPEP 2181(I).

Allowable Subject Matter
Claim 1 is allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “third battery that is a battery for temporary charging, wherein the control unit is configured to allow the first battery and the second battery to be charged with the electric power generated by the solar panel, when an electric power amount obtained by subtracting the amount of electric power 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859